Citation Nr: 1016409	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for spondylolysis L5 with 
spina bifida and spondylolisthesis.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1980.  He also had service with the National Guard, with 
verified and various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Center in Augusta, Maine.  The 
Veteran's claims file was subsequently transferred to the RO 
in Pittsburgh, Pennsylvania.  

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated June 2009.


FINDINGS OF FACT

1.  The Veteran has congenital spina bifida occulta with 
bilateral L5 spondylolysis that was present at birth, which 
thus clearly and unmistakably pre-existed his active military 
service.  

2.  There clearly and unmistakably was no increase in 
severity of this preexisting spina bifida occulta with 
bilateral L5 spondylolysis beyond natural progression or 
other superimposed low back disorder during service.

2.  Spondylolisthesis of L5 on S1 was clearly and 
unmistakably caused by his congenital bilateral L5 
spondylolysis and is not related to any event occurring 
during active service.





CONCLUSION OF LAW

Spondylolysis L5 with spina bifida and spondylolisthesis was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the March 2007, prior to the date 
of the issuance of the appealed rating decision.

The Board further notes that, in the March 2007 letter, the 
Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If a condition is noted at the time of the Veteran's 
examination and acceptance into service, the presumption of 
soundness will not apply and inquiry must be had into the 
issue of whether the presumption of aggravation applies; 
(i.e., whether the disorder may be presumed to have underwent 
an increase or worsening during service).  38 U.S.C.A. 
§ 1111. Where a preexisting disease or injury is noted on a 
Veteran's entrance examination, "a preexisting injury ... 
will be considered to have been aggravated by active ... 
service where there is an increase in disability during such 
service." 38 C.F.R. § 3.306 (2009). There is no presumption 
of aggravation of a preexisting injury unless the pre-service 
disability increased in severity during service.  38 U.S.C.A. 
§ 1153; Paulson v. Brown, 7 Vet.App. 466 (1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  Lack of aggravation can be shown by 
establishing either that there was no increase in disability 
or that any increase in disability was due to the natural 
progression of the preexisting condition.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 



Analysis

The Veteran contends that while his current spina bifida and 
spondylolysis is congenital in nature, it was aggravated 
during flight school in June 1970.  Further, the Veteran 
contends that his spondylolisthesis was caused by an injury 
during service in August 1977 while he was working with 
cement on a construction project in Okinawa, Japan.

Service treatment records showed treatment for back pain 
during active service.  The first indication of low back 
complaints was in an October 1968 record which provided a 
diagnosis of lumbosacral strain.  An August 1970 record 
indicated complaints of low back pain since the Veteran's 
"plebe" year that weren't disabling.  X-rays showed spina 
bifida occulta and bilateral pars defect at L5 that was 
presently asymptomatic.  Subsequent examinations noted the 
Veteran's low back disorders.  The Veteran was referred to 
physical therapy.  An April 1972 orthopedic consultation 
found that the Veteran's bilateral spondylolysis with spina 
bifida occulta was asymptomatic, had not caused medical call 
visits, and did not limit him in any way, and he was 
therefore fit for all duties, including submarine duty.  An 
August 1977 report showed that the Veteran's low back pain 
was aggravated when he lifted a bag of cement and turned to 
the left too quickly.  An assessment of chronic spondylolysis 
was provided.  X-rays dated August 1977 noted a normal 
lordatic curve with spina bifida occulta at L5, spondylolysis 
at L5 including grade one spondylolisthesis, and normal disc 
space.  The Veteran noted recurrent back pain on reports of 
medical history until 1983.  Reports of medical history dated 
July 1983, August 1986, May 1988, January 1991 and May 1993 
all noted no complaints of recurrent back pain.  

The Veteran submitted numerous post-service medical records 
reflecting treatment for his low back disabilities.  Records 
from Pierce Chiropractic dated July 1991 to February 2007 
reflected treatment for back pain resulting from spina 
bifida.  A June 2006 treatment record noted a diagnosis of 
spina bifida occulta that was aggravated when the Veteran 
attended flight training school in July 1970.  The 
chiropractor also stated that the Veteran also acquired 
spondylolisthesis.  

The Veteran submitted an October 2006 letter from E.D.N., 
M.D., indicating treatment for low back pain.  The physician 
noted that the Veteran complained of intermittent low back 
pain since his 20's and stated that several times a year he 
had acute episodes of back pain as well as leg pain.  X-rays 
revealed trace spondylolisthesis of L5-S1 with no significant 
disc height narrowing.  The physician did not see any spina 
bifida.  An impression of spondylolisthesis L5-S1 currently 
adequately controlled with intermittent chiropractic 
treatment was provided.

The Veteran was afforded a VA examination of the spine in 
March 2007.  The Veteran reported that while he was stationed 
in the US Naval Academy in the 1970s, he was put on temporary 
duty at the Pensacola Naval Flight Center.  In June 1970, the 
Veteran was unable to get out of bed due to back pain and 
reported to the hospital.  X-rays performed at the time 
showed spina bifida at L5.  The Veteran reported being 
diagnosed with back spasms and received physical therapy at 
the Naval Academy.  The Veteran stated he was relatively 
asymptomatic until August 1977 when he was stationed in 
Okinawa, Japan, at which time he was hit by a concrete boom 
while pouring concrete.  X-rays after the incident revealed 
spondylolysis L5-S1, spina bifida, and spondylolisthesis.  
Again the Veteran received physical therapy.  From 1977 to 
1990, the Veteran had no further treatment for his back.  
Beginning in 1990, the Veteran sought treatment for back 
problems with Pierce Chiropractic.  After a physical 
examination and review of x-rays of the lumbosacral spine, 
the examiner provided diagnoses of bilateral spondylolysis 
L5, spina bifida, and mild degenerative disc disease of the 
lumbar spine.    

A May 2007 nerve conduction study revealed a normal study 
with normal bilateral peroneal and tibial nerves.  There was 
no evidence of a left of right L5 and S1 lumbosacral 
radiculoapthy.  A May 2007 CT scan of the lumbosacral spine 
showed circumferential L4-L5 spondylolysis without 
significant central canal compromise, moderate unilateral 
osseous restriction of the right L4-L5 neural foramen on the 
basis of exuberant right posterolateral foraminal 
spondylolysis comprising with the emanating right L4 lumbar 
nerve, and bilateral L5 spondylolysis without concurrent 
spondylolisthesis.  

The Veteran submitted treatment records from the Family 
Practice Medical Associates dated May 2003 to June 2007.  An 
April 2004 progress report noted that x-rays done by the VA 
in March 2007 showed spondylolisthesis.  A June 2006 record 
revealed that the Veteran had full range of motion in his 
back with no spinous or paraspinal tenderness and no 
costovertebral tenderness.

Records from Pierce Chiropractic dated from 2007 to July 2009 
showed continued treatment for symptoms of spina bifida 
occulta and spondylolisthesis.

The Veteran was afforded another VA examination of the spine 
in October 2009.  The Veteran reported two injuries to his 
back during active service; the first in 1970 during flight 
training when he had a fall due to a heavy acceleration type 
of movement that produced low back pain, and the second in 
1977 when lifting a heavy bag of cement on a construction 
project.  The Veteran currently complained of pain that was 
clenching and aching type on the left side of the lower back.  
He reported flare-ups of back pain about twice a year, 
usually when he moved the wrong way or lifted something 
heavy.  X-rays showed spondylolysis of L5 with grade I 
anterior listhesis of L5 on S1 as well as multi-level mild 
degenerative joint disease throughout the lumbar spine.  
After review of the record, and x-rays as well as physical 
examination, the examiner provided diagnoses of bilateral L5 
spondylolysis, grade I spondylolisthesis L5 on S1, spina 
bifida occulta, and mild lumbar degenerative joint disease.  

The examiner stated that the diagnosed conditions were 
congenital in nature.  First, he explained that spina bifida 
is a birth defect in the osseous structures of the posterior 
elements of the spine.  Second, the examiner noted that the 
bilateral L5 spondylolysis was also a congenital condition as 
it is a defect in the pars interarticularis.  This condition 
was most likely present since birth and thus pre-existed 
service.  Finally the examiner stated that the grade I 
anterior spondylolisthesis of L5 on S1 was clearly and 
unmistakably due to the bilateral L5 spondylolysis.  He 
further explained that of the bilateral defect in the pars 
interarticularis allows the L5 vertebra to slip anteriorly on 
top of S1.  While the examiner noted that there are multiple 
causes of anterior slippage of 1 vertebra on another, 
including both trauma and generation, in the Veteran's case, 
it was the congenital defect in the pars interarticularis 
bilaterally of L5 that caused the slip.  

The examiner further noted that the Veteran had done very 
well and had been very active since his discharge from the 
military and had been able to maintain an active lifestyle 
despite his age and obesity.  For example, he was a heavy 
runner until 1999, skied until 2006, and spent close to two 
hours a night doing jobs around the house such as installing 
floors.  As such, the examiner opined that the Veteran's 
complaints of back pain were within the course of the natural 
history of the progression of his congenital lumbar spine 
defects.  Additionally, the examiner noted that the Veteran's 
obesity was likely aggravating his low back symptoms and the 
congenital defects of the spine, but he did not believe there 
had been an acceleration of worsening of the Veteran's low 
back symptoms due to his time in the service.  

While the service treatment records include diagnoses of 
spina bifida occulta at L5, and spondylolysis at L5 including 
grade one spondylolisthesis, these are congenital disorders 
that are not considered "diseases or injuries" within the 
meaning of applicable legislation and, hence, do not 
constitute disabilities for VA compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)).

In this case however, while post service treatment records 
showed treatment for the Veteran's diagnosed disabilities, 
there is no evidence that the Veteran's active military 
service caused an aggravation of the Veteran's pre-existing 
conditions beyond their natural progression.  Additionally, 
there was no evidence that the Veteran's spondylolysis at L5 
or spondylolisthesis of L5 on S1 were superimposed on the 
Veteran's spina bifida.  Finally, there was no evidence that 
any of the Veteran's spine disabilities were otherwise 
related to an event occurring during active service.  
On initial review, the statements of the Veteran's 
chiropractor appear to support the Veteran's claim.  However, 
upon closer examination, they do not.  The chiropractor noted 
that the Veteran's spina bifida was aggravated during an 
injury at flight school, but did not review the Veteran's 
service medical records, nor did the chiropractor offer a 
rationale for his statements.  Evidence that is simply the 
information recorded by the medical examiner from the 
Veteran, unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence." 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Further 
the Board notes that service medical records after the 
Veteran's reported 1970 incident indicated that the Veteran's 
low back disabilities were generally asymptomatic, and the 
Veteran did not report recurrent back pain on reports of 
medical history between 1983 and 1993.  

On the contrary, the October 2009 VA examiner provided a 
physical examination and a thorough review of the Veteran's 
claims file prior to rendering his opinion that the Veteran's 
diagnoses of spina bifida occulta, bilateral L5 
spondylolysis, and grade I spondylolisthesis L5 on S1 were 
congenital disorders that were not aggravated by military 
service.  Specifically, the examiner stated that the 
Veteran's spina bifida was a birth defect, thus pre-existed 
his entrance into service.  Additionally, he stated that the 
Veteran's bilateral L5 spondylolysis was also a congenital 
defect in the pars interarticularis, that was most likely 
present at birth and thus pre-existed service.  Further, 
while the examiner noted while there could be multiple causes 
of the grade I spondylolisthesis of L5 on S1, the Veteran's 
spondylolisthesis was clearly and unmistakably due to the his 
congenital bilateral defect in the pars interarticularis

Moreover the examiner noted that the Veteran had done very 
well since his discharge from the military and had maintained 
an active lifestyle despite his age and obesity.  As such, 
the examiner opined that the Veteran's complaints of low back 
symptoms were within the course of the natural history of the 
progression of his congenital lumbar spine defects, and that 
there had not been any acceleration or worsening of the 
Veteran's low back pain or symptoms due to his time in active 
service.  Rather, the examiner stated it was likely that the 
Veteran's obesity was the current aggravating factor for his 
low back symptoms.  
The Board notes that the Veteran submitted statements in 
which he asserted that he had intermittent back pain since 
his 20's and that his spondylolisthesis of L5 on S1 was 
caused by an injury during service.  The Board notes that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board.  However, as noted above, while 
the Veteran's claimed disabilities were diagnosed during 
active service, the October 2009 VA examiner found that the 
Veteran's congenital spina bifida occulta and spondylolysis 
at L5 were congenital in nature and pre-existed service.  
Additionally, the examiner found that the congenital 
bilateral L5 spondylolysis caused the Veteran's 
spondylolisthesis of L5 on S1, and not any injury or trauma 
to the spine during service.  Further the examiner stated 
that there was no evidence of aggravation of the Veteran's 
congenital disabilities resulting from service as the 
disabilities were following their natural progression.  

As there is no evidence showing that the Veteran's spina 
bifida occulta, spondylolysis at L5, or spondylolisthesis of 
L5 on S1 were permanently aggravated during his active 
service, the Board must find that the preponderance of the 
evidence is against entitlement to service connection.  
Additionally, as there is no evidence showing that the 
Veteran's spondylolisthesis of L5-S1 was superimposed on the 
Veteran's congenital disabilities due to an injury during 
service, the Board must find that the preponderance of the 
evidence is against entitlement to service connection.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claims that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).




ORDER

Service connection for spondylolysis L5 with spina bifida and 
spondylolisthesis is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


